 
Exhibit 10.32
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 6th day of February,
2009 by and among Oculus Innovative Sciences, Inc., a Delaware corporation (the
“Company”), and the Investors listed on Schedule A (each, an “Investor”).
 
Recitals
 
WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and
 
WHEREAS, the Investor wishes to purchase from the Company, and the Company
wishes to sell and issue to the Investor, upon the terms and conditions stated
in this Agreement, (i) up to 2,500,000 shares of the Company’s Common Stock, par
value $0.0001 per share (the “Common Stock”), and warrants as further described
below (collectively, the “Units”) at a purchase price of $1.169 per Unit;
 
NOW THEREFORE, In consideration of the  mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
 
1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:
 
“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common control with, such Person.
 
“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.
 
“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
 
“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company, or (ii) the ability of the Company to
perform its obligations under the Transaction Documents.
 
“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.
 
“Securities” means the Common Stock, the Warrants and the Warrant Shares.
 
“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.
 
“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.
 
- 1 -

--------------------------------------------------------------------------------


 
2. Purchase and Sale of the Common Stock and Warrants. Subject to the terms and
conditions of this Agreement, the Investor shall purchase, and the Company shall
sell and issue to the Investor, the Units. If there is more than one Investor,
such Investors will participate as described on Schedule A and, in such case,
each reference to “Investor” should be interpreted to mean the Investors listed
on Schedule A.
 
Each 100 Units will be comprised of:
 
 (i) One hundred (100) shares of Common Stock.
 
 (ii) A Series A Warrant to purchase fifty-eight (58) shares of Common Stock, in
substantially the same form as Exhibit A, at an exercise price of $1.87 per
share. The Series A Warrants shall be exercisable after six months and will have
a five year term. The Series A Warrants will also have a cashless feature.
 
 (iii) A Series B Warrants, in substantially the same form as Exhibit B, to
purchase seventy-eight (78) shares of Common Stock at an exercise price of $1.13
per share. The Series B Warrants shall be exercisable after six months and will
have a three year term.
 
 (iv) For every two shares of Common Stock the Investor purchases upon exercise
of a Series B Warrant, the Investor will receive an additional Series C Warrant,
in substantially the same form as Exhibit C, to purchase one share of Common
Stock. The Series C Warrant shall be exercisable after six months and will have
an exercise price of $1.94 and a five year term.
 
Each warrant will have a prohibition on exercise in the event that the holder of
such warrant would beneficially own over 9.99% of the Company’s issued and
outstanding stock. Additionally, each warrant will contain a provision that
prohibits exercise in the event that exercise will permit a “change of control”
as that term is interpreted by the applicable rules and interpretations of any
market on which the Company’s securities trade.
 
3. Closing. On the date of the investment, as described in Section 2 (a
“Closing”) once the Company receives the designated payment in full in available
funds and confirms that the other conditions to closing specified herein have
been satisfied or duly waived by the Investor, the Company shall deliver to the
Investor, a certificate or certificates, and such Warrants, registered in such
name or names as the Investor may designate, representing the Units. The Closing
of the purchase and sale of the Units shall take place at the Company’s
headquarters, 1129 North McDowell Blvd., Petaluma, California 94954, or at such
other location and on such other date as the Company and the Investor shall
mutually agree.
 
4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investor the following:
 
4.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own its properties.
The Company is duly qualified to do business as a foreign corporation and is in
good standing in each jurisdiction in which the conduct of its business or its
ownership or leasing of property makes such qualification or leasing necessary
unless the failure to so qualify has not had and could not reasonably be
expected to have a Material Adverse Effect.
 
4.2 Authorization. The Company has full power and authority and has taken all
requisite action on the part of the Company, its officers, directors and
stockholders necessary for (i) the authorization, execution and delivery of the
Transaction Documents, (ii) the authorization of the performance of all
obligations of the Company hereunder or thereunder, and (iii) the authorization,
issuance (or reservation for issuance) and delivery of the Securities. The
Transaction Documents constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms, subject
to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability, relating to or affecting creditors’
rights generally.
 
- 2 -

--------------------------------------------------------------------------------


 
4.3 Valid Issuance. The Common Stock has been duly and validly authorized and,
when issued and paid for pursuant to this Agreement, will be validly issued,
fully paid and nonassessable, and shall be free and clear of all encumbrances
and restrictions, except for restrictions on transfer imposed by applicable
securities laws. The Warrants have been or will be duly and validly authorized.
Upon the due exercise of the Warrants, the Warrant Shares will be validly
issued, fully paid and non-assessable free and clear of all encumbrances and
restrictions, except for restrictions on transfer imposed by applicable
securities laws. The Company has reserved a sufficient number of shares of
Common Stock for issuance upon the exercise of the Warrants, free and clear of
all encumbrances and restrictions, except for restrictions on transfer imposed
by applicable securities laws.
 
4.4 Delivery of SEC Filings; Business. The Company has made available to the
Investor true and complete copies of the Company’s most recent Annual Report on
Form 10-K for the fiscal year ended March 31, 2008 (the “10-K”), and all other
reports filed by the Company pursuant to the 1934 Act since the filing of the
10-K and prior to the date hereof (collectively, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the 1934 Act
for such period. The Company is engaged in all material respects only in the
business described in the SEC Filings and the SEC Filings contain a complete and
accurate description in all material respects of the business of the Company and
its Subsidiaries, taken as a whole.
 
4.5 Use of Proceeds. The net proceeds of the sale of the Units hereunder shall
be used by the Company for working capital and general corporate purposes.
 
4.6 No Directed Selling Efforts or General Solicitation. Neither the Company nor
any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Securities.
 
4.7 Private Placement. The offer and sale of the Securities to the Investors as
contemplated hereby is exempt from the registration requirements of the 1933
Act.
 
5. Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company that:
 
5.1 Organization and Existence. The Investor is a validly existing corporation
and has all requisite corporate power and authority to invest in the Securities
pursuant to this Agreement.
 
5.2 Authorization. The execution, delivery and performance by the Investor of
the Transaction Documents to which the Investor is a party have been duly
authorized and will constitute the valid and legally binding obligation of the
Investor, enforceable against the Investor in accordance with their respective
terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability, relating to or affecting
creditors’ rights generally.
 
5.3 Purchase Entirely for Own Account. The Securities to be received by the
Investor hereunder will be acquired for the Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and the Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to the Investor’s right at
all times to sell or otherwise dispose of all or any part of such Securities in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by the Investor to hold the
Securities for any period of time. The Investor is not a broker-dealer
registered with the SEC under the 1934 Act or an entity engaged in a business
that would require it to be so registered.
 
- 3 -

--------------------------------------------------------------------------------


 
5.4 Investment Experience. The Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.
 
5.5 Disclosure of Information. The Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. The Investor
acknowledges that true and complete copies of the Company’s SEC Filings have
been made available to the Investor through the EDGAR system. Neither such
inquiries nor any other due diligence investigation conducted by the Investor
shall modify, limit or otherwise affect the Investor’s right to rely on the
Company’s representations and warranties contained in this Agreement.
 
5.6 Restricted Securities. The Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.
 
5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:
 
(a) “THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THESE SHARES MAY NOT
BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY. THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.
 
5.8 Accredited Investor. The Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act.
 
5.9 No General Solicitation. The Investor did not learn of the investment in the
Securities as a result of any general solicitation or general advertising.
 
5.10 Reliance on Exemptions. The Investor understands that the Securities are
being offered and sold to in reliance upon specific exemptions from the
registration requirements of the 1933 Act, the rules and regulations promulgated
thereunder and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Investor set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Investor to acquire the Securities.
 
5.11 Investment Decision. The Investor understands that nothing in the Agreement
or any other materials presented to the Investor in connection with the purchase
and sale of the Securities constitutes legal, tax or investment advice. The
Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.
 
5.12 Risk of Loss. The Investor understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Investor’s investment, and the Investor has full cognizance of and
understands all of the risk factors related to the Investor’s purchase of the
Securities, including, but not limited to, those set forth under or incorporated
by reference under the caption “Risk Factors” in the SEC Filings. The Investor
understands that the market price of the Common Stock can fluctuate and that no
representation is being made as to the future value of the Common Stock.
 
- 4 -

--------------------------------------------------------------------------------


 
5.13 No Government Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
 
5.14 Residency. The Investor’s principal executive office is in the jurisdiction
set forth immediately below the Investor’s name on the signature page attached
hereto.
 
6. Conditions to Closing.
 
6.1 Conditions to the Investors’ Obligations. The obligation of the Investor to
purchase the Units at the Closing is subject to the fulfillment to the
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by the Investor:
 
(a)  The Company shall have delivered a Certificate or Certificates representing
the number of shares of Common Stock to be issued.
 
(b) The Company shall have delivered the Series A and Series B warrants.
 
(c) The Company shall have delivered a legal opinion in substantially the same
form as the legal opinion in Schedule B.
 
6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
the Units at the Closing is subject to the fulfillment to the satisfaction of
the Company on or prior to the Closing Date of the following conditions, any of
which may be waived by the Company:
 
(a)  The Investor shall have delivered the investment amount described in
Section 2 to the Company.
 
(b) The Investor shall have designated the number of shares of Common Stock to
be represented on each Certificate and provided the tax identification number,
delivery address and any other information the Company may reasonably request to
issue the Certificates.
 
7. Covenants and Agreements of the Company.
 
7.1 Reservation of Common Stock. The Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of providing for the exercise of the Warrants, such number of shares
of Common Stock as shall from time to time equal the number of shares sufficient
to permit the exercise of the Warrants issued pursuant to this Agreement in
accordance with their respective terms.
 
7.2 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investor under the
Transaction Documents.
 
7.3 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.
 
- 5 -

--------------------------------------------------------------------------------


 
8. Registration.
 
8.1 Within 30 calendar days following the Closing Date, the Company shall cause
a registration statement on Form S-1 (or such other Form appropriate for such
purpose) (the “Registration Statement”) to be filed with the U.S. Securities and
Exchange Commission (the “Commission”) under the Securities Act, for an offering
to be made on a continuous basis pursuant to Rule 415 of the Securities Act with
respect to (i) the Common Stock issued pursuant to this Agreement and (ii) the
Warrant Shares (together, the “Registrable Securities”). The Company shall cause
such Registration Statement to be declared effective by the Commission as soon
as possible, but in any event, no later than 90 calendar days following the
Closing Date if the Company receives a “No Review” from the Commission or
120 days following the Closing Date if the Company receives a review, and shall
use its reasonable best efforts to keep the Registration Statement continuously
effective for three years following such date the Commission declares the
Registration Statement effective (the “Effectiveness Period”). Each Investor
agrees to provide the Company with any information reasonably requested by the
Company for purposes of including such Investor’s securities in the Registration
Statement within ten business days following such request. If the Investor does
not provide such information, the Company may exclude the Investor’s Registrable
Securities from the Registration Statement if the Company reasonably believes
such information is necessary to comply with federal securities laws. Such
exclusion shall not be consider default or breach of this Agreement by the
Company and the Company shall not be subject to any damages including liquidated
damages. The Company may include shares of Common Stock other than the
Registrable Securities on the Registration Statement as long as the total number
of shares of Common Stock (including the Registrable Securities) to be
registered in the aggregate on such registration statement does not then exceed
33% of the Company’s public float. The Company may not include any other shares
of Common Stock on the Registration Statement until all of the Registrable
Securities have been so included or the Investor has agreed in writing to have
its Registrable Securities excluded from such Registration Statement.
 
8.2 Notwithstanding anything to the contrary contained in this Agreement, if the
staff of the Commission (the “Staff”), seeks to characterize any offering
pursuant to a registration statement filed in accordance with this Agreement as
constituting a primary offering of securities by or on behalf of the Company, or
in any other manner, such that the Staff or the Commission does not permit such
Registration Statement to become effective and used for resales in a continuous
at the market offering pursuant to Rule 415 under the Securities Act by the
Investors without being named therein as “underwriters” (a “Resale Registration
Statement”), then the Company shall have the right to reduce the number of
Registrable Securities to be included in such registration statement by all
Investors, to the extent that the Staff or the Commission shall permit such
registration statement to become effective as a Resale Registration Statement.
In making such reduction, the Company shall reduce the number of Registrable
Securities by decreasing the Common Stock first pro rata by Investor based on
dollar amount invested pursuant to this Agreement. If such reductions are not
sufficient, the Company may reduce the Warrant Shares issuable upon exercise of
the Series A warrants, then the Series C warrants and then the Series B
warrants.
 
8.3 In the event that the inclusion of Registrable Securities by a particular
Investor or a particular type of Investor is the cause of the refusal by the
Staff or the Commission to allow such registration statement to become effective
as a Resale Registration Statement, the Registrable Securities held by such
Investor or type of Investors shall be the only Registrable Securities subject
to reduction (and if by a set of Investors on a pro rata basis with respect to
such Investors or on such other basis as would result in the exclusion of the
least number of shares by all such Investors). In addition, if the Staff or the
Commission requires any Investor seeking to sell under a Registration Statement
filed pursuant to this Agreement to be identified as an “underwriter” in order
to permit such Registration Statement to become effective, and such Investor
does not consent to being so named as an underwriter in such Registration
Statement, then, in each such case, the Company shall be entitled, following
good faith discussions with the Staff and/or the Commission and the affected
Investor, to reduce the total number of Registrable Securities to be registered
on behalf of such Investor, until such time as the Staff or the Commission does
not require such identification.
 
8.4 Subject to Section 8.5 below, in the event of any reduction in Registrable
Securities to be included in the Registration Statement, an affected Investor
shall have the right, solely following such time as the Company is able to
effect the registration of any such Registrable Securities in accordance with
any restrictions which were imposed on it by the Commission, upon delivery of a
written request to the Company signed by such Investor, to require the Company
to file an additional registration statement on Form S-1 (or such other Form
appropriate for such purpose) with the Commission under the Securities Act for
an offering to be made on a continuous basis pursuant to Rule 415 of the
Securities Act within 120 calendar days after the Company’s receipt of any such
request (the “Additional Filing Date”) for resale by such Investor, in a manner
reasonably acceptable to such Investor, of any Registrable Securities which are
not then covered by an existing and effective registration statement (including
the Registration Statement) and the Company shall, following such request, use
its reasonable best efforts to cause such additional registration statement(s)
to be declared effective under the Securities Act as soon as possible but, in
any event, no later than 120 calendar days following the applicable Additional
Filing Date (the “Additional Outside Date”), and kept continuously effective for
two years after the effective date of any such registration statement (in each
such case, the “Additional Effectiveness Period”).
 
- 6 -

--------------------------------------------------------------------------------


 
8.5 No Investor will be entitled to require the Company to file a registration
statement during any time period that the Investor can sell its Registrable
Securities pursuant to Rule 144 of the Securities Act without volume
restrictions, in each case as determined by counsel to the Company pursuant to a
written opinion letter to such effect, addressed and acceptable to the Company’s
transfer agent and the affected Investors. The Investor agrees to provide such
information as is reasonably necessary for the counsel to the Company to make
such determination. The Company agrees to provide each Investor up to three
legal opinions at Company expense within five years following the date of this
Agreement to facilitate such sales. Such obligation is dependent on the Investor
complying with Rule 144 and providing such information as reasonably requested
by the Company or its counsel to write such opinion.
 
8.6 If for any reason or for no reason whatsoever, either (a) the Registration
Statement is not filed on or prior to 30 calendar days following the Closing
Date or any additional registration statement is not filed on or prior to the
Additional Filing Date, in each case covering the Registrable Securities
required under this Agreement to be included therein, or (b) a Registration
Statement is not declared effective by the Commission within 90 calendar days
following the Closing Date if the Company receives a “No Review” from the
Commission or 120 days following the Closing Date if the Company receives a
review , or any additional registration statement is not declared effective by
the Commission on or prior to the Additional Outside Date or (c) after the
effective date of a Registration Statement or any additional registration
statement, without regard for the reason thereunder or efforts therefore, such
Registration Statement (or additional registration statement) ceases for any
reason to remain continuously effective as to all Registrable Securities
included in such Registration Statement or additional registration statement, or
the Investors are otherwise not permitted to utilize the Prospectus therein to
resell such Registrable Securities, for more than an aggregate of 30 Trading
Days during any 12-month period within the Effectiveness Period (any such
failure or breach being referred to as an “Event”, and for purposes of clauses
(a) or (b) the date on which such Event occurs, or for purposes of clause
(iii) the date which such 30 Trading Day-period is exceeded, being referred to
as “Event Date”)), then, in addition to any other rights the Investors may have
hereunder or under applicable law, on each such Event Date and on each monthly
anniversary of each such Event Date (if the applicable Event shall not have been
cured by such date) until the applicable Event is cured, the Company shall pay
to each Investor an amount in cash, as partial liquidated damages and not as a
penalty, equal to 0.5% of the aggregate purchase price paid by such Investor for
the Unit(s); provided that the aggregate payments pursuant to this Section to
any Investor do not exceed 2.0% of the aggregate purchase price paid by such
Investor for the Unit(s). The parties agree that the Company shall not be liable
for liquidated damages under this Agreement with respect to any Warrants or
Warrant Shares.
 
9. Miscellaneous.
 
9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investor, as applicable.
The provisions of this Agreement shall inure to the benefit of and be binding
upon the respective permitted successors and assigns of the parties. Nothing in
this Agreement, express or implied, is intended to confer upon any party other
than the parties hereto or their respective successors and assigns any rights,
remedies, obligations, or liabilities under or by reason of this Agreement,
except as expressly provided in this Agreement.
 
- 7 -

--------------------------------------------------------------------------------


 
9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement may also
be executed and transmitted via facsimile or by .pdf (portable document format)
via electronic mail, each of which shall be deemed an original.
 
9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by email, telex or
telecopier, then such notice shall be deemed given upon receipt of confirmation
of complete transmittal, (iii) if given by mail, then such notice shall be
deemed given upon the earlier of (A) receipt of such notice by the recipient or
(B) three days after such notice is deposited in first class mail, postage
prepaid, and (iv) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one Business Day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten days’ advance written notice to the other party:
 
If to the Company:
 
Oculus Innovative Sciences, Inc.
1129 North McDowell Blvd.
Petaluma, California 94954
Attention: Jim Schutz, Vice President Corporate Development and General Counsel
Fax: (707) 283-0551
 
With a copy to:
 
Trombly Business Law
1320 Centre Street, Suite 202
Newton, MA 02459
Attention: Amy Trombly
Fax: (617) 243-0066
 
If to the Investor:
 
To the Address listed on Schedule A
 
9.5 Expenses. Each  of  the  parties  hereto  shall  pay  its  own costs and
expenses  in  connection  with  this  Agreement  and  the  transactions
contemplated  hereby, including  the  fees  and  expenses  of  its  counsel  and
 other  experts. In the event that legal proceedings are commenced by any party
to this Agreement against another party to this Agreement in connection with
this Agreement or the other Transaction Documents, the party or parties which do
not prevail in such proceedings shall severally, but not jointly, pay their pro
rata share of the reasonable attorneys’ fees and other reasonable out-of-pocket
costs and expenses incurred by the prevailing party in such proceedings.
 
9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon each holder of
any Securities purchased under this Agreement at the time outstanding, each
future holder of all such Securities, and the Company.
 
- 8 -

--------------------------------------------------------------------------------


 
9.7 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.
 
9.8 Entire Agreement. This Agreement, including the Schedules and Exhibits, and
the other Transaction Documents constitute the entire agreement among the
parties hereof with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.
 
9.9 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.
 
9.10 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of California without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of California for the purpose of any
suit, action, proceeding or judgment relating to or arising out of this
Agreement and the transactions contemplated hereby. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement. Each of the parties hereto irrevocably consents
to the jurisdiction of any such court in any such suit, action or proceeding and
to the laying of venue in such court. Each party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
 
[signature page follows] 
 
- 9 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.
 

 
OCULUS INNOVATIVE SCIENCES, INC.
                 
By:  
  /s/ Hojabr Alimi  
       
Hojabr Alimi 
       
President, Chief Executive Officer and
Chairman of the Board 
 

 
- 10 -

--------------------------------------------------------------------------------


 
SCHEDULE A
 
Register Certificate As
Send Certificate To:
Send Correspondence, Legal Notices, and Proxies To:
Units @ 1.169
Total $$
Cranshare Capital, LP
Cranshare Capital, LP
3100 Dundee Road, Ste 703
Northbrook, IL 60052
Cranshare Capital, LP
3100 Dundee Road, Ste 703
Northbrook, IL 60052
100,000
$116,900.00
Rockmore Investment Master Fund
Rockmore Capital, LLC
150 East 58th Street, 28th Flr
New York, NY 10155
Rockmore Capital, LLC
150 East 58th Street, 28th Flr
New York, NY 10155
85,554
$100,000.94
BAM Opportunity Fund, LP
BAM Opportunity Fund, LP
44 Wall St., Suite 1603
New York, NY 10005
BAM Opportunity Fund, LP
44 Wall St., Suite 1603
New York, NY 10005
1,000,000
$1,169,000.00
Iroquois Master Fund, Ltd.
Iroquois Master Fund Ltd.
641 Lexington Ave., 26th Fl.
New York, NY 10022
Iroquois Master Fund Ltd.
641 Lexington Ave., 26th Fl.
New York, NY 10022
100,000
$116,900.00
Robert G. Allison
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Robert G. Allison
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
51,326
$60,000.09
William H. Baxter Trustee FBO William H Baxter Revocable Trust u/a dtd 7/3/96
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
William H. Baxter
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
David & Carole Brown Trustees FBO David & Carole Brown Revocable Trust u/a dtd
10/23/97
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
David & Carole Brown
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
Dennis D. Gonyea
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Dennis D. Gonyea
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
Paul C. & Nancy S. Seel JTWROS
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Paul C. & Sancy S. Seel
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
Donald O & Janet M. Voight TTEE’s FBO Janet M. Voight Trust U/A dtd 8/29/96
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Janet M. Voight
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
Pyramid Partners, L.P.
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Richard W. Perkins
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
21,386
$25,000.24
Dorothy J. Hoel
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Dorothy J. Hoel
c/o Perkins Capital Management, Inc.
730 East Lake Street
Wayzata, MN 55391
17,109
20,000.42
Elizabeth J. Kuehne
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
Piper Jaffray
Corp & Venture Services
Mr. Ryan Carlson
800 Nicollet Mall, J12S06
Minneapolis, MN 55402
17,109
20,000.42



- 11 -

--------------------------------------------------------------------------------


 
SCHEDULE B
 
February _____, 2009
 
TO: The Investors listed on Schedule A:
 
I have acted as counsel to Oculus Innovative Sciences, Inc., a Delaware
corporation (the “Company”) in connection with the offer and sale by the Company
of ___Units, each Unit comprised of:
 
 (i) One hundred (100) shares of Common Stock;
 
 (ii) A Series A Warrant to purchase fifty-eight (58) shares of Common Stock, in
substantially the same form as Exhibit A, at an exercise price of $1.87 per
share;
 
 (iii) A Series B Warrants, in substantially the same form as Exhibit B, to
purchase seventy-eight (78) shares of Common Stock at an exercise price of $1.13
per share; and
 
 (iv) For every two shares of Common Stock the Investor purchases upon exercise
of a Series B Warrant, the Investor will receive an additional Series C Warrant,
in substantially the same form as Exhibit C, at an exercise price of $1.94.
 
The Units are issued pursuant to the exemption from registration under the
Securities Act of 1933, as amended (the “Act”), as set forth in Regulation D
promulgated thereunder.
 
In connection with the opinions expressed herein, I have made such examination
of law as I considered appropriate or advisable for purposes hereof. As to
matters of fact material to the opinions expressed herein, I have relied, with
your permission, upon the representations and warranties as to factual matters
contained in and made by the Company and the Investors pursuant to the Purchase
Agreement dated February ___, 2009 and upon such other documents that I deemed
necessary.
 
In rendering this opinion, I have, with your permission, assumed: (a) the
authenticity of all documents submitted to me as originals; (b) the conformity
to the originals of all documents submitted to me as copies; (c) the genuineness
of all signatures; (d) the legal capacity of natural persons; (e) the truth,
accuracy and completeness of the information, factual matters, representations
and warranties contained in all of such documents; (f) the due authorization,
execution and delivery of all such documents by the Investors, and the legal,
valid and binding effect thereof on the Investors; and (g) that the Company and
the Investors will act in accordance with their respective representations and
warranties as set forth in the Purchase Agreement.
 
I am a member of the bar of the Commonwealth of Massachusetts. I express no
opinion as to the laws of any jurisdiction other than corporate laws of the
State of Delaware and the Federal laws of the United States of America. I
express no opinion with respect to the effect or application of any other laws.
 
- 12 -

--------------------------------------------------------------------------------


 
The issuance of the Units has been (a) duly authorized by the Board of Directors
of the Company, and (b) all such Units, when issued pursuant to the Purchase
Agreement, and upon delivery, shall be validly issued and outstanding, fully
paid and non-assessable. Assuming the accuracy of the representations and
warranties of the Company set forth in the Purchase Agreement and of the
Investors set forth in the Purchase Agreement, the offer, issuance and sale of
the Units to the Investors pursuant to the Purchase Agreement are exempt from
the registration requirements of the Securities Act.
 
My opinion expressed above is specifically subject to the following limitations,
exceptions, qualifications and assumptions:
 
A. The effect of bankruptcy, insolvency, reorganization, moratorium and other
similar laws relating to or affecting the relief of debtors or the rights and
remedies of creditors generally, including without limitation the effect of
statutory or other law regarding fraudulent conveyances and preferential
transfers.
 
B. Limitations imposed by state law, Federal law or general equitable principles
upon the specific enforceability of any of the remedies, covenants or other
provisions of any applicable agreement and upon the availability of injunctive
relief or other equitable remedies, regardless of whether enforcement of any
such agreement is considered in a proceeding in equity or at law.
 
C. This opinion letter is governed by, and shall be interpreted in accordance
with, the Legal Opinion Accord (the “Accord”) of the ABA Section of Business Law
(1991). As a consequence, it is subject to a number of qualifications,
exceptions, definitions, limitations on coverage and other limitations, all as
more particularly described in the Accord, including the General Qualifications
and the Equitable Principles Limitation, and this opinion letter should be read
in conjunction therewith.
 
This opinion is rendered as of the date first written above, is solely for your
benefit in connection with the Purchase Agreement and may not be relied upon or
used by, circulated, quoted, or referred to nor may any copies hereof be
delivered to any other person without my prior written consent. I disclaim any
obligation to update this opinion letter or to advise you of facts,
circumstances, events or developments which hereafter may be brought to my
attention and which may alter, affect or modify the opinions expressed herein.
 
Very truly yours,
 
 

--------------------------------------------------------------------------------

Amy Trombly, Esq.
 
- 13 -

--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

 

Dollar Value of Investment: 116,900 Number of Units purchased: 100,000

 
Name of Investor: Cranshire Capital, L.P.
 
Signature of Authorized Signatory of Investor: /s/ Lawrence A. Prosser
 
Name of Authorized Signatory: Lawrence A. Prosser 
 
Title of Authorized Signatory: CFO, Downsview Capital, Inc.  
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: Cranshire Capital, L.P., 3100
Dundee Road, Ste. 703, Northbrook, IL 60062
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 100,000.94
Number of Units purchased: 85,544

 
Name of Investor: Rockmore Investment Master Fund Ltd.
 
Signature of Authorized Signatory of Investor: /s/ Brian Daly
 
Name of Authorized Signatory: Brian Daly
 
Title of Authorized Signatory: Director 
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Rockmore Capital, LLC, 150
East 58th Street, 28th Floor, New York, NY 10155
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 1,169,000
Number of Units purchased: 100,000

 
Name of Investor: BAM Opportunity Fund LP
 
Signature of Authorized Signatory of Investor: /s/ Seth Morris
 
Name of Authorized Signatory: Seth Morris 
 
Title of Authorized Signatory: Chief Operating Officer
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: 44 Wall Street, Suite 1603, New
York, NY 10005
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 116,900
Number of Units purchased: 100,000

 
Name of Investor: Iroquois Master Fund Ltd.
 
Signature of Authorized Signatory of Investor: /s/ Joshua Silverman
 
Name of Authorized Signatory: Joshua Silverman
 
Title of Authorized Signatory: Director
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: 641 Lexington Ave., 26th Floor,
New York, NY 10022
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 60,000.09
Number of Units purchased: 51,326

 
Name of Investor: Robert G. Allison 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 25,000.24
Number of Units purchased: 21,386

 
Name of Investor: William H. Baxter Trustee FBO, William H. Baxter Revocable
Trust u/a dtd 7/3/96 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins 
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.   
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 25,000.24
Number of Units purchased: 21,386

 
Name of Investor: David & Carol Brown Trustees FBO, David & Carol Brown
Revocable Trust u/a dtd 10/23/97 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 25,000.24
Number of Units purchased: 21,386

 
Name of Investor: Dennis D. Gonyea 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment: 25,000.24
Number of Units purchased: 21,386

 
Name of Investor: Paul C. & Nancy S. Seel JTWROS
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
Dollar Value of Investment:
25,000.24                                                                                                Number
of Units purchased: 21,386
 
Name of Investor: Donald O. & Janet M. Voight TTEE’s FBO, Janet M. Voight Trust
U/A dtd 8/29/96 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

 

Dollar Value of Investment: 25,000.24 
Number of Units purchased: 21,386

 
Name of Investor: Pyramid Partners, L.P.
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

Dollar Value of Investment: 20,000.42 Number of Units purchased: 17,109

 
Name of Investor: Dorothy J. Hoel 
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins 
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
[SIGNATURE PAGES CONTINUE]
 
- 14 -


--------------------------------------------------------------------------------


 
INVESTOR SIGNATURE PAGE TO THE OCULUS INNOVATIVE SCIENCES, INC.
PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, the undersigned have caused this Purchase Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 

Dollar Value of Investment: 20,000.42 Number of Units purchased: 17,109

 
Name of Investor: Elizabeth J. Kuehne
 
Signature of Authorized Signatory of Investor: /s/ Richard C. Perkins
 
Name of Authorized Signatory: Richard C. Perkins
 
Title of Authorized Signatory: Executive Vice President, Perkins Capital
Management Inc.
 
Email Address of Authorized Signatory: 
 
Fax Number of Authorized Signatory: 
 
Address and Phone Number for Notice of Investor: c/o Perkins Capital Management,
Inc., 730 East Lake Street, Wayzata MN 55391
 
Address for Delivery of Securities for Investor (if not same as above):
 
Social Security Number or Tax I.D. Number of Investor
 
 
- 14 -


--------------------------------------------------------------------------------


 
EXHIBIT A TO THE PURCHASE AGREEMENT
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COMPANY COUNSEL THAT
THIS WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
OCULUS INNOVATIVE SCIENCES, INC.
 
Form of Series A Warrants for the Purchase
of
Shares of Common Stock, Par Value $0.0001 per Share
 
No.___________
Issue Date:____________________
 
THIS CERTIFIES that, for consideration, the receipt and sufficiency of which are
hereby acknowledged, and other value received,                      (the
“Holder”) is entitled to subscribe for, and purchase from, OCULUS INNOVATIVE
SCIENCES, INC.,a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein, at any time or from time to time six months after
the date this warrant is issued (the “Initial Exercise Date”) until five years
after the Issue Date (the “Exercise Period”), up to an aggregate
of                      shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company. This Warrant is initially exercisable at a
price of $1.87 per share, subject to adjustment as described in this Warrant.
The term “Exercise Price” shall mean, depending on the context, the initial
exercise price (as set forth above) or the adjusted exercise price per share.
The Company may, in its sole discretion, reduce the then current Exercise Price
to any amount or extend the Exercise Period, at any time. Such modifications to
the Exercise Price or Exercise Period may be temporary or permanent.
 
As used herein, the term “this Warrant” shall mean and include this Warrant and
any Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part. Each share of Common Stock
issuable upon the exercise hereof shall be hereinafter referred to as a “Warrant
Share.”
 
- 15 -

--------------------------------------------------------------------------------


 
1. (a) Subject to the terms of this Warrant, this Warrant may be exercised at
any time in whole and from time to time in part, at the option of the Holder, on
or after the Initial Exercise Date and on or prior to the end of the Exercise
Period. This Warrant shall initially be exercisable in whole or in part for that
number of fully paid and nonassessable shares of Common Stock as indicated on
the first page of this Warrant, for an exercise price per share equal to the
Exercise Price, by delivery to the Company at its office at 1129 North McDowell
Blvd., Petaluma, California 94954, or at such other place as is designated in
writing by the Company, of:
 
(i) a completed Election to Purchase, in the form set forth in Exhibit A,
executed by the Holder exercising all or part of the purchase rights represented
by this Warrant;
 
(ii) this Warrant; and
 
(iii) subject to Section 1(c) below, payment of an amount equal to the product
of the Exercise Price multiplied by the number of shares of Common Stock being
purchased upon such exercise in the form of, at the Holder’s option, (A) a
certified or bank cashier’s check payable to the Company, or (B) a wire transfer
of funds to an account designated by the Company.
 
(b) As used herein:
 
(i) “Fair Market Value” of a security shall mean, on any given day, the average
of the closing prices of such security’s sales on all securities exchanges on
which such security may at the time be listed on such day, or, if there has been
no sales on any such exchange on such day, the average of the highest bid and
lowest asked prices on all such exchanges at the end of such day, or, if on such
day such security is not so listed, the average of the representative bid and
asked prices quoted on the over-the-counter bulletin board (the “OTCBB”) as of
4:00 P.M., New York time, or, if on such day such security is not quoted on the
OTCBB, the average of the highest bid and lowest asked prices on such day in the
domestic over-the-counter market as reported by the Pink Sheet, LLC, or any
similar successor organization. If at any time such security is not listed on
any securities exchange or quoted on the OTCBB or the over-the-counter market,
the “Fair Market Value” shall be as determined by the Board of Directors of the
Company in good faith, absent manifest error.
 
(c) Cashless Exercise. If at any time six months after the date of the issuance
of this Warrant there is no effective registration statement registering, or no
current prospectus available for, the resale of the Warrant Shares by the
Holder, then this Warrant may also be exercised only at such time by means of a
“cashless exercise” in which the Holder shall be entitled to receive, without
the payment by the Holder of any additional consideration, a certificate for the
number of Warrant Shares equal to the number as is computed using the following
formula:
 
- 16 -

--------------------------------------------------------------------------------


 
[formula.jpg]
 
where
 
X = the number of Warrant Shares to be issued to the Holder pursuant to this
Warrant.
 
Y = the number of Warrant Shares covered by this Warrant with respect to which
the cashless exercise election is made pursuant to this Section 1(c).
 
A = the Fair Market Value (as defined above) of one Warrant Share.
 
B = the Exercise Price in effect at the time the cashless exercise election is
made pursuant to this Section 1(c).
 
(d) Upon the exercise of this Warrant, the Company shall issue and cause
promptly to be delivered upon such exercise to, or upon the written order of,
the Holder a certificate or certificates for the number of full Warrant Shares
to which such Holder shall be entitled, together with cash in lieu of any
fraction of a Warrant Share otherwise issuable upon such exercise.
 
(e) If this Warrant is exercised in respect of less than all of the Warrant
Shares evidenced by this Warrant at any time prior to the end of the Exercise
Period, a new Warrant evidencing the remaining Warrant Shares shall be issued to
the Holder, or its nominee(s), without charge therefor.
 
(f) In the event that this Warrant is not exercised in full on the last business
day of the Exercise Period, the remaining portion of the Warrant will
automatically be exercised as described in Section 1(c) above.
 
2. The Exercise Price for the Warrants in effect from time to time shall be
subject to adjustment as follows:
 
(a) If the Company, at any time while this Warrant is outstanding:
(i) subdivides outstanding shares of Common Stock into a larger number of
shares, (ii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iii) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 2(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
- 17 -

--------------------------------------------------------------------------------


 
(b) If the Company, at any time while this Warrant is outstanding, shall
distribute to all or substantially all holders of Common Stock (and not to the
Holder) evidence of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which (i) the denominator shall be the Fair Market
Value per share of Common Stock determined as of the record date mentioned above
and (ii) the numerator shall be such Fair Market Value per share of Common Stock
on such record date less the then per share fair market value at such record
date of the portion of such evidence of indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock so distributed applicable to one
outstanding share of the Common Stock, which fair market value shall be reduced
by the fair market value of consideration, if any, paid to the Company by
holders of Common Stock in exchange for such evidence of indebtedness or assets
or rights or warrants so distributed, in each case as such Fair Market Value is
determined by the Board of Directors of the Company in good faith. In either
case, the adjustments shall be described in a statement provided to the Holder
of the portion of evidences of indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock so distributed or such subscription rights applicable to
one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
(c) All calculations under this Section 2 shall be made to the nearest cent.
 
(d) The Company shall not be required upon the exercise of this Warrant to issue
any fractional shares, but may pay the value thereof to the Holder in cash on
the basis of the Fair Market Value per Warrant Share.
 
3. Unless registered, the Warrant Shares issued on exercise of the Warrants
shall be subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY
RECEIVES AN OPINION OF COUNSEL WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT THE SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
- 18 -

--------------------------------------------------------------------------------


 
4. The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate,
without charge, of like date, tenor and denomination, in lieu of such Warrant or
stock certificate.
 
5. The Company shall not be obligated to issue any shares of Common Stock upon
exercise of this Warrant if the issuance of such shares of Common Stock would
cause a breach or violation of the Company’s obligations under any applicable
rules or regulations of any market on which the Company’s securities trade.
 
6. The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, beneficial ownership shall be
calculated in accordance with Section 13(d) of the The Securities Exchange Act
of 1934 and the rules and regulations promulgated thereunder. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Beneficial Ownership
Limitation provisions of this section may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the Company
to change the Beneficial Ownership Limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this section shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this section
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
 
- 19 -

--------------------------------------------------------------------------------


 
7. (a) The Holder shall not have, solely on account of its status as a holder of
a Warrant, any rights of a stockholder of the Company, either at law or in
equity, or to any notice of meetings of stockholders or of any other proceedings
of the Company, except as provided in this Warrant.
 
(b) No provision hereof, in the absence of affirmative action by the Holder to
receive Warrant Shares, and no enumeration herein of the rights or privileges of
the Holder hereof, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of Company, whether such
liability is asserted by Company or by creditors of Company.
 
8. All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered, sent by facsimile, or sent by
registered or certified mail or Federal Express or other nationally recognized
overnight delivery service. Any notices shall be deemed given upon the earlier
of the date when received at, the day when delivered via facsimile or the third
day after the date when sent by registered or certified mail or the day after
the date when sent by Federal Express to, the address set forth below, unless
such address is changed by notice to the other party hereto:
 
if to the Company:
 
Oculus Innovative Sciences, Inc.
1129 North McDowell Blvd.
Petaluma, California 94954
Attention: Jim Schutz, Vice President Corporate Development and
General Counsel
Fax: (707) 283-0551
 
if to the Holder: As set forth in the Warrant Register of the Company.
 
The Company or the Holder by notice to the other party may designate additional
or different addresses as shall be furnished in writing by such party.
 
9. The provisions of this Warrant may not be amended, modified or changed except
by an instrument in writing signed by each of the Company and the Holder.
 
- 20 -

--------------------------------------------------------------------------------


 
10. All the covenants and provisions of this Warrant by or for the benefit of
the Company or the Holder shall be binding upon and shall inure to the benefit
of their respective permitted successors and assigns hereunder.
 
11. The validity, interpretation and performance of this Warrant shall be
governed by the laws of the State of California, as applied to contracts made
and performed within such State, without regard to principles of conflicts of
law.
 
12. The provisions hereof have been and are made solely for the benefit of the
Company and the Holder, and their respective successors and assigns, and no
other person shall acquire or have any right hereunder or by virtue hereof.
 
13. The headings in this Warrant are for convenience only and shall not limit or
otherwise affect the meaning hereof.
 
14. If any term, provision, covenant or restriction of this Warrant is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, illegal,
void or unenforceable.
 
15. This Warrant is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Warrant supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
16. The Company agrees to take such further action and to deliver or cause to be
delivered to each other after the date hereof such additional agreements or
instruments as any of them may reasonably request for the purpose of carrying
out this Warrant and the agreements and transactions contemplated hereby and
thereby.
 
17. Each party hereto acknowledges and agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Warrant were not performed in accordance with its specific terms or were
otherwise breached. Each party hereto accordingly agrees that each other party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Warrant, or any agreement contemplated hereunder, and to
enforce specifically the terms and provisions hereof or thereof in any court of
the United States or any state thereof having jurisdiction, in each instance
without being required to post bond or other security and in addition to, and
without having to prove the inadequacy of, other remedies at law.
 
[signature page follows]
 
- 21 -

--------------------------------------------------------------------------------


 
Dated as of:
 

 
OCULUS INNOVATIVE SCIENCES, INC.
         
By:  
       
Name:  
       
Title:  
   

 
[Seal]
 
 

--------------------------------------------------------------------------------

Secretary
 
- 22 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ELECTION TO PURCHASE
 
The undersigned hereby irrevocably elects to exercise Warrants represented by
this Warrant and to purchase the shares of Common Stock or other securities
issuable upon the exercise of said Warrants, and requests that Certificates for
such shares be issued and delivered as follows:
 
PORTION OF WARRANT BEING EXERCISED: (check applicable box or fill in number of
Warrant Shares):
 

             
Entire Warrant o
                 
Warrant Shares
                       
ISSUE TO:
                               
(Name)
                                 
(Address, Including Zip Code)
                                    
(Social Security or Tax Identification Number)
             
DELIVER TO:
                              
(Name)
                                      
(Address, Including Zip Code)
   

 
In payment of the purchase price with respect to this Warrant exercised, the
undersigned hereby either (A) tenders payment of $        by (i) certified or
bank cashiers check payable to the order of the Company o; or (ii) a wire
transfer of such funds to an account designated by the Company o (check
applicable box) or (B) hereby provides notice to the Company that the
undersigned is exercising this Warrant pursuant to the Cashless Exercise set
forth in Section 1(c) of the Warrant. If the number of Warrant Shares hereby
exercised is fewer than all the Warrant Shares represented by this Warrant, the
undersigned requests that a new Warrant representing the number of full Warrant
Shares not exercised to be issued and delivered as set forth below:
 
- 23 -

--------------------------------------------------------------------------------


 
Name of Holder or Assignee:
                     
(Please Print)
   

 
Address:
                                     

 
Signature:
DATED:
, 20___

 
(Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)
 
Signature
Guaranteed:                                                             
 
- 24 -

--------------------------------------------------------------------------------


 
EXHIBIT B TO THE PURCHASE AGREEMENT
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COMPANY COUNSEL THAT
THIS WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
OCULUS INNOVATIVE SCIENCES, INC.
 
Form of Series B Warrants for the Purchase
 
of
 
Shares of Common Stock, Par Value $0.0001 per Share
 
No.                     
Issue Date:                                         
 
THIS CERTIFIES that, for consideration, the receipt and sufficiency of which are
hereby acknowledged, and other value received,                      (the
“Holder”) is entitled to subscribe for, and purchase from, OCULUS INNOVATIVE
SCIENCES, INC.,a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein, at any time or from time to time six months after
the date this warrant is issued (the “Initial Exercise Date”) until three years
after the Issue Date (the “Exercise Period”), up to an aggregate
of                      shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company. This Warrant is initially exercisable at a
price of $1.13 per share, subject to adjustment as described in this Warrant.
The term “Exercise Price” shall mean, depending on the context, the initial
exercise price (as set forth above) or the adjusted exercise price per share.
The Company may, in its sole discretion, reduce the then current Exercise Price
to any amount or extend the Exercise Period, at any time. Such modifications to
the Exercise Price or Exercise Period may be temporary or permanent.
 
As used herein, the term “this Warrant” shall mean and include this Warrant and
any Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part. Each share of Common Stock
issuable upon the exercise hereof shall be hereinafter referred to as a “Warrant
Share.”
 
- 25 -

--------------------------------------------------------------------------------


 
1. (a) Subject to the terms of this Warrant, this Warrant may be exercised at
any time in whole and from time to time in part, at the option of the Holder, on
or after the Initial Exercise Date and on or prior to the end of the Exercise
Period. This Warrant shall initially be exercisable in whole or in part for that
number of fully paid and nonassessable shares of Common Stock as indicated on
the first page of this Warrant, for an exercise price per share equal to the
Exercise Price, by delivery to the Company at its office at 1129 North McDowell
Blvd., Petaluma, California 94954, or at such other place as is designated in
writing by the Company, of:
 
(i) a completed Election to Purchase, in the form set forth in Exhibit A,
executed by the Holder exercising all or part of the purchase rights represented
by this Warrant;
 
(ii) this Warrant; and
 
(iii) payment of an amount equal to the product of the Exercise Price multiplied
by the number of shares of Common Stock being purchased upon such exercise in
the form of, at the Holder’s option, (A) a certified or bank cashier’s check
payable to the Company, or (B) a wire transfer of funds to an account designated
by the Company.
 
(b) Upon the exercise of this Warrant, the Company shall issue and cause
promptly to be delivered upon such exercise to, or upon the written order of,
the Holder a certificate or certificates for the number of full Warrant Shares
to which such Holder shall be entitled, together with cash in lieu of any
fraction of a Warrant Share otherwise issuable upon such exercise.
 
(c) If this Warrant is exercised in respect of less than all of the Warrant
Shares evidenced by this Warrant at any time prior to the end of the Exercise
Period, a new Warrant evidencing the remaining Warrant Shares shall be issued to
the Holder, or its nominee(s), without charge therefor.
 
2. The Exercise Price for the Warrants in effect from time to time shall be
subject to adjustment as follows:
 
(a) If the Company, at any time while this Warrant is outstanding:
(i) subdivides outstanding shares of Common Stock into a larger number of
shares, (ii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iii) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 2(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
- 26 -

--------------------------------------------------------------------------------


 
(b) If the Company, at any time while this Warrant is outstanding, shall
distribute to all or substantially all holders of Common Stock (and not to the
Holder) evidence of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which (i) the denominator shall be the Fair Market
Value per share of Common Stock determined as of the record date mentioned above
and (ii) the numerator shall be such Fair Market Value per share of Common Stock
on such record date less the then per share fair market value at such record
date of the portion of such evidence of indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock so distributed applicable to one
outstanding share of the Common Stock, which fair market value shall be reduced
by the fair market value of consideration, if any, paid to the Company by
holders of Common Stock in exchange for such evidence of indebtedness or assets
or rights or warrants so distributed, in each case as such Fair Market Value is
determined by the Board of Directors of the Company in good faith. In either
case, the adjustments shall be described in a statement provided to the Holder
of the portion of evidences of indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock so distributed or such subscription rights applicable to
one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
(c) All calculations under this Section 2 shall be made to the nearest cent.
 
(d) The Company shall not be required upon the exercise of this Warrant to issue
any fractional shares, but may pay the value thereof to the Holder in cash on
the basis of the Fair Market Value per Warrant Share.
 
3. Unless registered, the Warrant Shares issued on exercise of the Warrants
shall be subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY
RECEIVES AN OPINION OF COUNSEL WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT THE SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
- 27 -

--------------------------------------------------------------------------------


 
4. The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate,
without charge, of like date, tenor and denomination, in lieu of such Warrant or
stock certificate.
 
5. The Company shall not be obligated to issue any shares of Common Stock upon
exercise of this Warrant if the issuance of such shares of Common Stock would
cause a breach or violation of the Company’s obligations under any applicable
rules or regulations of any market on which the Company’s securities trade.
 
6. The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, beneficial ownership shall be
calculated in accordance with Section 13(d) of the The Securities Exchange Act
of 1934 and the rules and regulations promulgated thereunder. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Beneficial Ownership
Limitation provisions of this section may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the Company
to change the Beneficial Ownership Limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this section shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this section
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
 
- 28 -

--------------------------------------------------------------------------------


 
7. (a) The Holder shall not have, solely on account of its status as a holder of
a Warrant, any rights of a stockholder of the Company, either at law or in
equity, or to any notice of meetings of stockholders or of any other proceedings
of the Company, except as provided in this Warrant.
 
(b) No provision hereof, in the absence of affirmative action by the Holder to
receive Warrant Shares, and no enumeration herein of the rights or privileges of
the Holder hereof, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of Company, whether such
liability is asserted by Company or by creditors of Company.
 
8. All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered, sent by facsimile, or sent by
registered or certified mail or Federal Express or other nationally recognized
overnight delivery service. Any notices shall be deemed given upon the earlier
of the date when received at, the day when delivered via facsimile or the third
day after the date when sent by registered or certified mail or the day after
the date when sent by Federal Express to, the address set forth below, unless
such address is changed by notice to the other party hereto:
 
if to the Company:
 
Oculus Innovative Sciences, Inc.
1129 North McDowell Blvd.
Petaluma, California 94954
Attention: Jim Schutz, Vice President Corporate Development and 
General Counsel
Fax: (707) 283-0551
 
if to the Holder: As set forth in the Warrant Register of the Company.
 
The Company or the Holder by notice to the other party may designate additional
or different addresses as shall be furnished in writing by such party.
 
9. The provisions of this Warrant may not be amended, modified or changed except
by an instrument in writing signed by each of the Company and the Holder.
 
- 29 -

--------------------------------------------------------------------------------


 
10. All the covenants and provisions of this Warrant by or for the benefit of
the Company or the Holder shall be binding upon and shall inure to the benefit
of their respective permitted successors and assigns hereunder.
 
11. The validity, interpretation and performance of this Warrant shall be
governed by the laws of the State of California, as applied to contracts made
and performed within such State, without regard to principles of conflicts of
law.
 
12. The provisions hereof have been and are made solely for the benefit of the
Company and the Holder, and their respective successors and assigns, and no
other person shall acquire or have any right hereunder or by virtue hereof.
 
13. The headings in this Warrant are for convenience only and shall not limit or
otherwise affect the meaning hereof.
 
14. If any term, provision, covenant or restriction of this Warrant is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, illegal,
void or unenforceable.
 
15. This Warrant is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Warrant supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
16. The Company agrees to take such further action and to deliver or cause to be
delivered to each other after the date hereof such additional agreements or
instruments as any of them may reasonably request for the purpose of carrying
out this Warrant and the agreements and transactions contemplated hereby and
thereby.
 
17. Each party hereto acknowledges and agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Warrant were not performed in accordance with its specific terms or were
otherwise breached. Each party hereto accordingly agrees that each other party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Warrant, or any agreement contemplated hereunder, and to
enforce specifically the terms and provisions hereof or thereof in any court of
the United States or any state thereof having jurisdiction, in each instance
without being required to post bond or other security and in addition to, and
without having to prove the inadequacy of, other remedies at law.
 
[signature page follows]
 
- 30 -

--------------------------------------------------------------------------------


 
Dated as of:
 

 
OCULUS INNOVATIVE SCIENCES, INC.
         
By:  
       
Name:  
       
Title:  
   

 
[Seal]
 
 

--------------------------------------------------------------------------------

Secretary
 
- 31 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ELECTION TO PURCHASE
 
The undersigned hereby irrevocably elects to exercise Warrants represented by
this Warrant and to purchase the shares of Common Stock or other securities
issuable upon the exercise of said Warrants, and requests that Certificates for
such shares be issued and delivered as follows:
 
PORTION OF WARRANT BEING EXERCISED: (check applicable box or fill in number of
Warrant Shares):
 

             
Entire Warrant o
                 
Warrant Shares
                       
ISSUE TO:
                           
(Name)
                                  
(Address, Including Zip Code)
                                  
(Social Security or Tax Identification Number)
             
DELIVER TO:
                             
(Name)
                                    
(Address, Including Zip Code)
   

 
In payment of the purchase price with respect to this Warrant exercised, the
undersigned hereby tenders payment of $   by (i) certified or bank cashiers
check payable to the order of the Company o; or (ii) a wire transfer of such
funds to an account designated by the Company o (check applicable box). If the
number of Warrant Shares hereby exercised is fewer than all the Warrant Shares
represented by this Warrant, the undersigned requests that a new Warrant
representing the number of full Warrant Shares not exercised to be issued and
delivered as set forth below:
 
- 32 -

--------------------------------------------------------------------------------


 
Name of Holder or Assignee:
                               
(Please Print)
   

 
Address:
                                                      

 
Signature:
 DATED:
, 20___

 
(Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)
 
Signature
Guaranteed:                                                             
 
- 33 -

--------------------------------------------------------------------------------


 
EXHIBIT C TO THE PURCHASE AGREEMENT
 
NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) THE COMPANY RECEIVES AN OPINION OF COMPANY COUNSEL THAT
THIS WARRANT OR SUCH SECURITIES, AS APPLICABLE, MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
OCULUS INNOVATIVE SCIENCES, INC.
 
Form of Series C Warrants for the Purchase
 
of
 
Shares of Common Stock, Par Value $0.0001 per Share
 
No.                     
Issue Date:                                         
 
THIS CERTIFIES that, for consideration, the receipt and sufficiency of which are
hereby acknowledged, and other value received,                      (the
“Holder”) is entitled to subscribe for, and purchase from, OCULUS INNOVATIVE
SCIENCES, INC.,a Delaware corporation (the “Company”), upon the terms and
conditions set forth herein, at any time or from time to time six months after
the date this warrant is issued (the “Initial Exercise Date”) until five years
after the Issue Date (the “Exercise Period”), up to an aggregate
of                      shares of common stock, par value $0.0001 per share (the
“Common Stock”), of the Company. This Warrant is initially exercisable at a
price of $1.94 per share, subject to adjustment as described in this Warrant.
The term “Exercise Price” shall mean, depending on the context, the initial
exercise price (as set forth above) or the adjusted exercise price per share.
The Company may, in its sole discretion, reduce the then current Exercise Price
to any amount or extend the Exercise Period, at any time. Such modifications to
the Exercise Price or Exercise Period may be temporary or permanent.
 
As used herein, the term “this Warrant” shall mean and include this Warrant and
any Warrant or Warrants hereafter issued as a consequence of the exercise or
transfer of this Warrant in whole or in part. Each share of Common Stock
issuable upon the exercise hereof shall be hereinafter referred to as a “Warrant
Share.”
 
- 34 -

--------------------------------------------------------------------------------


 
1. (a) Subject to the terms of this Warrant, this Warrant may be exercised at
any time in whole and from time to time in part, at the option of the Holder, on
or after the Initial Exercise Date and on or prior to the end of the Exercise
Period. This Warrant shall initially be exercisable in whole or in part for that
number of fully paid and nonassessable shares of Common Stock as indicated on
the first page of this Warrant, for an exercise price per share equal to the
Exercise Price, by delivery to the Company at its office at 1129 North McDowell
Blvd., Petaluma, California 94954, or at such other place as is designated in
writing by the Company, of:
 
(i) a completed Election to Purchase, in the form set forth in Exhibit A,
executed by the Holder exercising all or part of the purchase rights represented
by this Warrant;
 
(ii) this Warrant; and
 
(iii) subject to Section 1(c) below, payment of an amount equal to the product
of the Exercise Price multiplied by the number of shares of Common Stock being
purchased upon such exercise in the form of, at the Holder’s option, (A) a
certified or bank cashier’s check payable to the Company, or (B) a wire transfer
of funds to an account designated by the Company.
 
(b) As used herein:
 
(i) “Fair Market Value” of a security shall mean, on any given day, the average
of the closing prices of such security’s sales on all securities exchanges on
which such security may at the time be listed on such day, or, if there has been
no sales on any such exchange on such day, the average of the highest bid and
lowest asked prices on all such exchanges at the end of such day, or, if on such
day such security is not so listed, the average of the representative bid and
asked prices quoted on the over-the-counter bulletin board (the “OTCBB”) as of
4:00 P.M., New York time, or, if on such day such security is not quoted on the
OTCBB, the average of the highest bid and lowest asked prices on such day in the
domestic over-the-counter market as reported by the Pink Sheet, LLC, or any
similar successor organization. If at any time such security is not listed on
any securities exchange or quoted on the OTCBB or the over-the-counter market,
the “Fair Market Value” shall be as determined by the Board of Directors of the
Company in good faith, absent manifest error.
 
(c) Cashless Exercise. If at any time six months after the date of the issuance
of this Warrant there is no effective registration statement registering, or no
current prospectus available for, the resale of the Warrant Shares by the
Holder, then this Warrant may also be exercised only at such time by means of a
“cashless exercise” in which the Holder shall be entitled to receive, without
the payment by the Holder of any additional consideration, a certificate for the
number of Warrant Shares equal to the number as is computed using the following
formula:
 
- 35 -

--------------------------------------------------------------------------------


 
[formula.jpg]
 
where
 
X = the number of Warrant Shares to be issued to the Holder pursuant to this
Warrant.
 
Y = the number of Warrant Shares covered by this Warrant with respect to which
the cashless exercise election is made pursuant to this Section 1(c).
 
A = the Fair Market Value (as defined above) of one Warrant Share.
 
B = the Exercise Price in effect at the time the cashless exercise election is
made pursuant to this Section 1(c).
 
(d) Upon the exercise of this Warrant, the Company shall issue and cause
promptly to be delivered upon such exercise to, or upon the written order of,
the Holder a certificate or certificates for the number of full Warrant Shares
to which such Holder shall be entitled, together with cash in lieu of any
fraction of a Warrant Share otherwise issuable upon such exercise.
 
(e) If this Warrant is exercised in respect of less than all of the Warrant
Shares evidenced by this Warrant at any time prior to the end of the Exercise
Period, a new Warrant evidencing the remaining Warrant Shares shall be issued to
the Holder, or its nominee(s), without charge therefor.
 
(f) In the event that this Warrant is not exercised in full on the last business
day of the Exercise Period, the remaining portion of the Warrant will
automatically be exercised as described in Section 1(c) above.
 
2. The Exercise Price for the Warrants in effect from time to time shall be
subject to adjustment as follows:
 
(a) If the Company, at any time while this Warrant is outstanding:
(i) subdivides outstanding shares of Common Stock into a larger number of
shares, (ii) combines (including by way of reverse stock split) outstanding
shares of Common Stock into a smaller number of shares, or (iii) issues by
reclassification of shares of the Common Stock any shares of capital stock of
the Company, then in each case the Exercise Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Common Stock
(excluding treasury shares, if any) outstanding immediately before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to this
Section 2(a) shall become effective immediately after the record date for the
determination of stockholders entitled to receive such dividend or distribution
and shall become effective immediately after the effective date in the case of a
subdivision, combination or re-classification.
 
- 36 -

--------------------------------------------------------------------------------


 
(b) If the Company, at any time while this Warrant is outstanding, shall
distribute to all or substantially all holders of Common Stock (and not to the
Holder) evidence of its indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock, then in each such case the Exercise Price shall be
adjusted by multiplying the Exercise Price in effect immediately prior to the
record date fixed for determination of stockholders entitled to receive such
distribution by a fraction of which (i) the denominator shall be the Fair Market
Value per share of Common Stock determined as of the record date mentioned above
and (ii) the numerator shall be such Fair Market Value per share of Common Stock
on such record date less the then per share fair market value at such record
date of the portion of such evidence of indebtedness or assets (including cash
and cash dividends) or rights or warrants to subscribe for or purchase any
security other than the Common Stock so distributed applicable to one
outstanding share of the Common Stock, which fair market value shall be reduced
by the fair market value of consideration, if any, paid to the Company by
holders of Common Stock in exchange for such evidence of indebtedness or assets
or rights or warrants so distributed, in each case as such Fair Market Value is
determined by the Board of Directors of the Company in good faith. In either
case, the adjustments shall be described in a statement provided to the Holder
of the portion of evidences of indebtedness or assets (including cash and cash
dividends) or rights or warrants to subscribe for or purchase any security other
than the Common Stock so distributed or such subscription rights applicable to
one share of Common Stock. Such adjustment shall be made whenever any such
distribution is made and shall become effective immediately after the record
date mentioned above.
 
(c) All calculations under this Section 2 shall be made to the nearest cent.
 
(d) The Company shall not be required upon the exercise of this Warrant to issue
any fractional shares, but may pay the value thereof to the Holder in cash on
the basis of the Fair Market Value per Warrant Share.
 
3. Unless registered, the Warrant Shares issued on exercise of the Warrants
shall be subject to a stop transfer order and the certificate or certificates
representing the Warrant Shares shall bear the following legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND
MAY NOT BE OFFERED, SOLD, PLEDGED, ASSIGNED, OR OTHERWISE TRANSFERRED UNLESS
(1) A REGISTRATION STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (2) THE COMPANY
RECEIVES AN OPINION OF COUNSEL WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT THE SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED, OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR APPLICABLE STATE
SECURITIES LAWS.
 
- 37 -

--------------------------------------------------------------------------------


 
4. The Company covenants that upon receipt by the Company of evidence reasonably
satisfactory to it of the loss, theft, destruction or mutilation of this Warrant
or any stock certificate relating to the Warrant Shares, and in case of loss,
theft or destruction, of indemnity or security reasonably satisfactory to it
(which, in the case of the Warrant, shall not include the posting of any bond),
and upon surrender and cancellation of such Warrant or stock certificate, if
mutilated, the Company will make and deliver a new Warrant or stock certificate,
without charge, of like date, tenor and denomination, in lieu of such Warrant or
stock certificate.
 
5. The Company shall not be obligated to issue any shares of Common Stock upon
exercise of this Warrant if the issuance of such shares of Common Stock would
cause a breach or violation of the Company’s obligations under any applicable
rules or regulations of any market on which the Company’s securities trade.
 
6. The Company shall not effect any exercise of this Warrant, and a Holder shall
not have the right to exercise any portion of this Warrant, to the extent that
after giving effect to such issuance after exercise, such Holder (together with
such Holder’s affiliates, and any other person or entity acting as a group
together with such Holder or any of such Holder’s affiliates), would
beneficially own in excess of the Beneficial Ownership Limitation (as defined
below).  For purposes of the foregoing sentence, the number of shares of Common
Stock beneficially owned by such Holder and its affiliates shall include the
number of shares of Common Stock issuable upon exercise of this Warrant with
respect to which such determination is being made, but shall exclude the number
of shares of Common Stock which would be issuable upon (A) exercise of the
remaining, nonexercised portion of this Warrant beneficially owned by such
Holder or any of its affiliates and (B) exercise or conversion of the
unexercised or nonconverted portion of any other securities of the Company
subject to a limitation on conversion or exercise analogous to the limitation
contained herein beneficially owned by such Holder or any of its Affiliates. 
Except as set forth in the preceding sentence, beneficial ownership shall be
calculated in accordance with Section 13(d) of the The Securities Exchange Act
of 1934 and the rules and regulations promulgated thereunder. The “Beneficial
Ownership Limitation” shall be 4.99% of the number of shares of the Common Stock
outstanding immediately after giving effect to the issuance of shares of Common
Stock issuable upon exercise of this Warrant. The Beneficial Ownership
Limitation provisions of this section may be waived by such Holder, at the
election of such Holder, upon not less than 61 days’ prior notice to the Company
to change the Beneficial Ownership Limitation to 9.99% of the number of shares
of the Common Stock outstanding immediately after giving effect to the issuance
of shares of Common Stock upon exercise of this Warrant, and the provisions of
this section shall continue to apply. Upon such a change by a Holder of the
Beneficial Ownership Limitation from such 4.99% limitation to such 9.99%
limitation, the Beneficial Ownership Limitation may not be further waived by
such Holder. The provisions of this paragraph shall be construed and implemented
in a manner otherwise than in strict conformity with the terms of this section
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.
 
- 38 -

--------------------------------------------------------------------------------


 
7. (a) The Holder shall not have, solely on account of its status as a holder of
a Warrant, any rights of a stockholder of the Company, either at law or in
equity, or to any notice of meetings of stockholders or of any other proceedings
of the Company, except as provided in this Warrant.
 
(b) No provision hereof, in the absence of affirmative action by the Holder to
receive Warrant Shares, and no enumeration herein of the rights or privileges of
the Holder hereof, shall give rise to any liability of the Holder for the
purchase price of any Common Stock or as a stockholder of Company, whether such
liability is asserted by Company or by creditors of Company.
 
8. All notices that are required or permitted hereunder shall be in writing and
shall be sufficient if personally delivered, sent by facsimile, or sent by
registered or certified mail or Federal Express or other nationally recognized
overnight delivery service. Any notices shall be deemed given upon the earlier
of the date when received at, the day when delivered via facsimile or the third
day after the date when sent by registered or certified mail or the day after
the date when sent by Federal Express to, the address set forth below, unless
such address is changed by notice to the other party hereto:
 
if to the Company:
 
Oculus Innovative Sciences, Inc.
1129 North McDowell Blvd.
Petaluma, California 94954
Attention: Jim Schutz, Vice President Corporate Development and
General Counsel
Fax: (707) 283-0551
 
if to the Holder: As set forth in the Warrant Register of the Company.
 
The Company or the Holder by notice to the other party may designate additional
or different addresses as shall be furnished in writing by such party.
 
9. The provisions of this Warrant may not be amended, modified or changed except
by an instrument in writing signed by each of the Company and the Holder.
 
- 39 -

--------------------------------------------------------------------------------


 
10. All the covenants and provisions of this Warrant by or for the benefit of
the Company or the Holder shall be binding upon and shall inure to the benefit
of their respective permitted successors and assigns hereunder.
 
11. The validity, interpretation and performance of this Warrant shall be
governed by the laws of the State of California, as applied to contracts made
and performed within such State, without regard to principles of conflicts of
law.
 
12. The provisions hereof have been and are made solely for the benefit of the
Company and the Holder, and their respective successors and assigns, and no
other person shall acquire or have any right hereunder or by virtue hereof.
 
13. The headings in this Warrant are for convenience only and shall not limit or
otherwise affect the meaning hereof.
 
14. If any term, provision, covenant or restriction of this Warrant is held by a
court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties shall use their best efforts to find
and employ an alternative means to achieve the same or substantially the same
result as that contemplated by such term, provision, covenant or restriction. It
is hereby stipulated and declared to be the intention of the parties that they
would have executed the remaining terms, provisions, covenants and restrictions
without including any of such which may be hereafter declared invalid, illegal,
void or unenforceable.
 
15. This Warrant is intended by the parties as a final expression of their
agreement and intended to be a complete and exclusive statement of the agreement
and understanding of the parties hereto in respect of the subject matter
contained herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein and therein. This
Warrant supersedes all prior agreements and understandings between the parties
with respect to such subject matter.
 
16. The Company agrees to take such further action and to deliver or cause to be
delivered to each other after the date hereof such additional agreements or
instruments as any of them may reasonably request for the purpose of carrying
out this Warrant and the agreements and transactions contemplated hereby and
thereby.
 
17. Each party hereto acknowledges and agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Warrant were not performed in accordance with its specific terms or were
otherwise breached. Each party hereto accordingly agrees that each other party
hereto shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Warrant, or any agreement contemplated hereunder, and to
enforce specifically the terms and provisions hereof or thereof in any court of
the United States or any state thereof having jurisdiction, in each instance
without being required to post bond or other security and in addition to, and
without having to prove the inadequacy of, other remedies at law.
 
[signature page follows]
 
- 40 -

--------------------------------------------------------------------------------


 
Dated as of:
 

 
OCULUS INNOVATIVE SCIENCES, INC.
         
By:  
       
Name:  
       
Title:  
   

 
[Seal]
 
 

--------------------------------------------------------------------------------

Secretary
 
- 41 -

--------------------------------------------------------------------------------


 
EXHIBIT A
 
ELECTION TO PURCHASE
 
The undersigned hereby irrevocably elects to exercise Warrants represented by
this Warrant and to purchase the shares of Common Stock or other securities
issuable upon the exercise of said Warrants, and requests that Certificates for
such shares be issued and delivered as follows:
 
PORTION OF WARRANT BEING EXERCISED: (check applicable box or fill in number of
Warrant Shares):
 

             
Entire Warrant o
                 
Warrant Shares
                       
ISSUE TO:
                       
(Name)
                                
(Address, Including Zip Code)
                                     
(Social Security or Tax Identification Number)
             
DELIVER TO:
                             
(Name)
                                    
(Address, Including Zip Code)
   

 
In payment of the purchase price with respect to this Warrant exercised, the
undersigned hereby either (A) tenders payment of $        by (i) certified or
bank cashiers check payable to the order of the Company o; or (ii) a wire
transfer of such funds to an account designated by the Company o (check
applicable box) or (B) hereby provides notice to the Company that the
undersigned is exercising this Warrant pursuant to the Cashless Exercise set
forth in Section 1(c) of the Warrant. If the number of Warrant Shares hereby
exercised is fewer than all the Warrant Shares represented by this Warrant, the
undersigned requests that a new Warrant representing the number of full Warrant
Shares not exercised to be issued and delivered as set forth below:
 
- 42 -

--------------------------------------------------------------------------------


 
Name of Holder or Assignee:
                            
(Please Print)
   

 
Address:
                                                   

 
Signature:
 DATED:
, 20___

 
(Signature must conform in all respects to name of holder as specified on the
fact of this Warrant)
 
Signature
Guaranteed:                                                             
 
- 43 -

--------------------------------------------------------------------------------

